    Case 3:20-cv-03162-C-BN Document 11 Filed 11/02/20                       Page 1 of 2 PageID 36



                         IN THE LINITED STATES DISTzuCT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


STEVEN ROLAN.                                      )
                                                   )
                       Petitioner,                 )
                                                   )
                                                   )
                                                   )
BRYAN GORDY, Warden,                               )
                                                   )
                       Respondent.                 )       Civil Action No. 3:20-CV-3 I 62-C-BN


                                               ORDER

         Before the Court are the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge therein advising the Court that Petitioner's habeas petition, construed as being

brought under 28 U.S.C. $ 2241, should be dismissed without prejudice to Petitioner's right to

pursue available state court remedies.r

         The Court conducts a de novo review ofthose portions ofthe Magistrate Judge's report or

specified proposed findings or recommendations to which a timely objection is made. 28 U.S.C.

$   636(bX1XC). Portions ofthe report or proposed findings or recommendations that are not the

subject ofa timely objection will be accepted by the Court unless they are clearly erroneous or

contrary to law. See Unired States v. IYilson, 864     F   .2d 1219, 1221 (5th Cir. 1989).

         After due consideration and having conducted        a de novo   review, the Court finds that

Petitioner's objections should be OVERRULED. The Court has further conducted an

independent review ofthe Magistrate Judge's findings and conclusions and finds no error. It is



      I Petitioner filed objections to the Magistrate Judge's Findings, Conclusions, and
Recommendation on October 30,2020. See Doc. 10.
  Case 3:20-cv-03162-C-BN Document 11 Filed 11/02/20                                 Page 2 of 2 PageID 37



therefore ORDERED that the Findings, Conclusions, and Recommendation are hereby

ADOPTED      as the   findings and conclusions of the Court. For the reasons stated therein,

Petitioner's habeas petition, construed as being brought under 28 U.S.C. $ 2241, is DISMISSED

without prejudice. All relief not expressly granted herein is DENIED.

       Pursuant to Rule 22    ofthe Federal Rules of Appellate Procedure and 28 U.S.C. $ 2253(c),

this Court finds that a certificate of appeatability is DENIED. The Court adopts and incorporates

by reference the Magistrate Judge's Findings, Conclusions, and Recommendation in support of its

finding that Petitioner has failed to show that a reasonable jurist would find: (1) this Court's

"assessment of the constitutional claims debatable or wrong," or (2)                 "it   debatable whether the

petition states a valid claim ofthe denial ofa constitutional right" and "debatable whether [this

Court] was correct in its procedura I              Sl a c k v. Mc D a n i e l, 529   U.S. 47 3, 484 (2000).
                                        gulinC;'
        SO ORDIIRIID this       .1    day o1'November. 2020




                                                                             GS
                                                            OR       I'I'I]I) S'I'A          DISTRICl' .]IJDGE


                                                                                I




                                                        2
